Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (U.S. PUBS No. 2020/0194407), teaches a large area passive micro light-emitting diode matrix display, comprising: a plurality of micro light-emitting diode matrices, each including: a substrate having a matrix-mounting surface, which has a first side edge extending in a first direction and a second side edge extending in a second direction transverse to the first direction, a plurality of micro light-emitting matrices mounted on said matrix-mounting surface and spaced apart from each other in the second direction, each of said micro light-emitting matrices including a first layer disposed on said matrix-mounting surface and extending in the first direction, a plurality of light-emitting layers disposed on said first layer and spaced apart from each other in the first direction, a plurality of second layers disposed on said light-emitting layers, respectively, a plurality of first inner electrode layers disposed on said second layers, respectively, and where the plurality of micro light-emitting diode matrices are formed on a driving circuit layer, but is silent with respect to the above teachings in combination with a plurality of light-emitting layers disposed on said first layer and spaced apart from each other in the first direction, a plurality of second layers disposed on said light-emitting layers, respectively, a plurality of first inner electrode layers disposed on said second layers, respectively, and a second inner electrode layer which is disposed on said first layer, and which includes a first portion proximate to said second side edge of said matrix-mounting surface and a second portion extending from said first portion in the first direction and having a plurality of through holes to accommodate said light-emitting layers, respectively, and a first insulation layer covering said matrix-mounting surface to permit said micro light-emitting matrices to be 
These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        9/17/21